Order, Supreme Court, Bronx County (Mary Brigantti-Hughes, J.), entered on or about October 19, 2009, which granted respondent Fein & Jakab’s motion seeking a determination that appellant Sim & Park was not entitled to share in the attorneys’ fee resulting from the settlement of this action, unanimously reversed, on the law, without costs, the motion denied, and the matter remanded for a hearing to determine the issue of whether or not appellant was discharged by plaintiffs for cause.
It appears that plaintiffs discharged appellants less than five months after the action was commenced. Whether or not appellant was investigating and conducting discovery as to other potential defendants, as appellant claims, cannot be discerned from the record. The parties submitted starkly contrasting versions of the events which led to appellant’s discharge. The general rule is that a hearing is required to determine if an attorney was discharged for cause or without cause before the completion of his services (see Hawkins v Lenox Hill Hosp., 138 AD2d 572 [1988]). It is not clear from the record whether or not the motion court ever provided appellant with the opportunity to present and cross-examine witnesses. Accordingly, the matter is remanded for a hearing before the motion court to determine the issue of whether or not appellant was discharged for cause. Concur — Gonzalez, P.J., Sweeny, Acosta, Freedman and AbdusSalaam, JJ.